Citation Nr: 0624120	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-22 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service connected diabetes mellitus type II.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision that granted the 
veteran service connection for diabetes mellitus and assigned 
a 20 percent evaluation.  


FINDINGS OF FACT

1.  The service-connected diabetes mellitus is shown to 
require the taking insulin and restriction in diet, but not 
to restrict the veteran's activities or cause ketoacidosis.  

2.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty in the Army.  

3.  No event has reported by the veteran to be stressors 
during service that can be independently verified so as to 
support a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating 
higher than 20 percent for the service-connected diabetes 
mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.119 including Diagnostic Code 7913 (2005).  

2.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), became effective on November 9, 2000.  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA and 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

VA informed the veteran in a June 2001 letter that it would 
assist with obtaining the veteran's service medical records 
and other military or Federal records.  He was also informed 
that he should send private medical records to the RO on his 
own.  

This letter also discussed what the evidence needed to show 
in order to get the veteran's claim granted.  The letter 
informed the veteran of his need to fill out the enclosed 
PTSD questionnaire.  The Board observes that the veteran did 
not answer the questionnaire.  The Board also notes that the 
RO considered internet research on the veteran's behalf in an 
effort to support the veteran's claim.  

VA additionally sent the veteran a letter in October 2005 
informing him that it was his responsibility to forward any 
evidence showing an increase in severity of his diabetes 
mellitus.  

VA said further that if the veteran had received recent 
treatment from a VA facility, then VA would request those 
records on behalf of the veteran provided that the veteran 
gave VA the dates of his treatment.  

Additionally, within the Supplemental Statement of the Case 
(SSOC) issued to the veteran in February 2006, the VA 
outlined the rating criteria for evaluating the service-
connected diabetes mellitus.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice of how disability ratings are determined 
and that an effective date for the award of benefits will be 
assigned if a higher evaluation is awarded.  This 
notification was satisfied by way of a letter sent by the RO 
in March 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  

Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  

The assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  

The veteran was accorded VA examinations in connection with 
this claim during March 2002 and November 2005.  

The veteran receives much of his medical care through the VA 
hospital system.  These records have been requested, 
received, and made a part of the claims file.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(d) (2005).  On review, 
there are no areas in which further development is needed.


Increased initial rating for diabetes mellitus

The veteran claims entitlement to an initial rating in excess 
of 20 percent for his service connected diabetes mellitus.  
The veteran's DD 214 shows that he had served in the Republic 
of Vietnam in 1968 and 1969.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14 (2005).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several Diagnostic Codes.  

However, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  

The diagnostic criteria for diabetes mellitus are set forth 
at 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under these 
criteria, diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a monthly visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, is evaluated as 60 
percent disabling.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities, is evaluated as 40 percent 
disabling.  

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is evaluated as 
20 percent disabling.  
The veteran received a VA examination in March 2002.  The 
examiner noted that the veteran had diabetes mellitus type II 
since 1987.  The veteran denied having any episodes of 
ketoacidosis or hypoglycemic reactions.  

The veteran had not been hospitalized or suffered from 
restriction of activities.  He followed a diabetic diet and 
took oral medication for his diabetes.  The examiner further 
noted that there was "no evidence of diabetes-related 
visual, cardiac, vascular, nephrologic, neurologic, 
peripheral neuropathy.  No cerebral effects, no 
amputations."  

The veteran received an additional VA examination in November 
2005.  He continued to deny any episodes of ketoacidosis or 
hypoglycemic reactions.  The veteran continued to consume a 
diabetic diet and suffered no restriction of activities.  At 
this time the veteran had been taking insulin for a year.  
The examiner diagnosed "diabetes mellitus II on insulin 
since 01/2005."

The Board relies on the VA examiners opinions in the March 
2002 and November 2005 VA examinations.  

Specifically, the veteran's symptoms noted in the November 
2005 VA examination do reflect a level of disablement that 
would support the assignment of rating higher than 20 
percent.  That examination showed that the veteran requires 
insulin and a restricted diet, but no restriction of activity 
or episodes of ketoacidosis or hypoglycemic reactions.  

As the veteran has appealed his initial rating for this 
disability, the Board has examined his entire claim file to 
evaluate his initial level of disability in addition to any 
changes that may have occurred throughout the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

However, increased rating in excess of 20 percent for the 
service-connected diabetes mellitus is not assignable in this 
case.  


Service connection for PTSD

The applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

The regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002).  

The Board acknowledges that the record does include a 
diagnosis of PTSD.  However, he has provided no specific 
information that would facilitate verification of any event 
from service.  

The veteran served as a quarry machine operator with the 
630th Engineer Company.  He was awarded the Vietnam Service 
Medal, Republic of Vietnam Campaign Medal, and the National 
Defense Service Medal.  The Board observes that none of these 
decorations directly indicate the veteran's presence in 
combat.  

In June 2001, the RO sent the veteran a questionnaire to find 
out more about his time in service.  In August 2001, the 
veteran returned the questionnaire empty with a note 
explaining that he could not remember any names or dates.  
The veteran further stated that he saw action for 16 months 
and since that time he had been trying to forget everything 
that happened.  

The veteran had explained in a May 2001 statement that he 
experienced flashbacks of heads hanging on fences.  He stated 
that, while in Vietnam, he had to bury bodies of Viet Cong.  

The veteran further explained in a March 2002 VA examination 
that he had some combat exposure in that he was involved in 
building roads in the jungle.  He said that his unit was 
mortared at night.  He also reported that, on one occasion, 
his convoy was ambushed.  

However, the Board notes that the veteran did not provide any 
specific information concerning in-service stressors that 
could be researched by the U.S. Army and Joint Services 
Records Research Center.  

The RO performed internet research on behalf of the veteran 
and found information regarding the veteran's former unit, 
but the research did not report or document any combat 
exposure or enemy actions involving the 630th Engineer 
Company.  

The Board notes that the veteran has been diagnosed with PTSD 
based on VA medical records dated from April 2001 to November 
2005.  He has demonstrated symptoms that include nightmares, 
difficult sleeping, hypervigilance, an exaggerated startle 
response, sleeplessness and feelings of detachment.  

However, the VA examination in March 2002 did not report a 
diagnosis of PTSD.  

After reviewing the claims file, the Board must conclude that 
the evidence does not provide basis for corroborating any 
stressor event during.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993).  Absent verification of a specific stressor to which 
a diagnosis can be linked, service connection is not 
warranted.  

A diagnosis of PTSD which is based on an unverified history 
is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 
(1994).  In reaching this determination, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  38 U.S.C.A. § 5107(b).  



ORDER

An increased initial rating in excess of 20 percent for the 
service connected diabetes mellitus type II is denied.  

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


